GOLDTHWAITB, J.
The proceedings in this' case are too erroneous to he attempted to be supported.
The case seems to have originated under a mistaken impression, that the County Court had jursi-diction of the offence specified in the forty-sixth' section of title taxes.*
This section provides — “if any assessor or tax collector, shall make any false return of any list of taxable property, with a view to defraud the State or county of the revenue, he shall forfeit and pay double the amount of the sum, which it was his' duty to'have returned; and shall moreover be liable to a prosecution for fraud, and on conviction thereof, shall be imprisoned, not less than three months, by the verdict of a jury, and shall be, ever thereafter, incaple of holding any office of profit, honor or trust, within this State-”
We deem it sufficient to say, that no part of this' act, gives to the County Court, jurisdiction of any offence committed in contravention of it.
This in no way resembles a prosecution by mo-' tion, under the seventy-sixth section of the same title;† by virtue of which the County Court has jurisdiction to entertain a motion against a delinquent tax collector and his sureties, for failing to *234collect and pay over, the county tax, within the time prescribed by law.
The judgment of the Court below, is reversed.

Aik. Dig. 417.


 Aik. Dig. 423.